Mr. Justice Sheldon, dissenting: I regard the provision for payment to Mrs. Van Epps as void, as being repugnant to the whole purpose and design of the association, as set forth in its constitution and by-laws. Article 2 of its constitution declares: “Th.e business and object of this society shall be to give financial aid and benefit to the widows, orphans, and heirs or devisees of deceased members.” A section of its by-laws declares: “The business and object of this society shall be to afford financial aid .and benefit to the widows, orphans, heirs and devisees, only, of its deceased members..” The latitude allowable in the case of insurance companies in making policies of insurance for the benefit of others, is not, consequently, admissible in such a case as this, as our statute in respect to “corporations not for pecuniary profit, ” declares : “Associations and societies which are intended to benefit the widows, orphans, heirs and devisees of deceased members thereof, * * * shall not be deemed insurance companies.” Subsequently, upon an application for a rehearing, the following additional opinion was filed: